DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on September
21, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0043400 A1 to Chen et al. (“Chen”) in view of U.S. Patent Application Publication No. 2014/0175399 A1 to Choi et al. (“Choi”).								As to claim 1, although Chen discloses a display device comprising: a base layer (110); a pixel circuit layer (in DT, 150) on the base layer (110); and a display element layer (in 160, OC) on the pixel circuit layer (in DT, 150), wherein the display element layer (in 160, OC) comprises a first electrode (CP1, BP), a second electrode (CP2, BP) spaced from the first electrode (CP1, BP), an insulating layer (160, OC) on the first electrode (CP1, BP) and the second electrode (CP2, BP), and a light emitting element (LD) on the insulating layer (160, OC), the light emitting element (LD) being between the first electrode (CP1, BP) and the second electrode (CP2, BP), wherein the pixel circuit layer (in DT, 150) further comprises at least one circuit element (DT) electrically connected to the light emitting element (LD) of the display element layer (in 160, OC) (See Fig. 1, Fig. 7, ¶ 0032, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0044, ¶ 0054) (Notes: the recited “pixel circuit layer” is interpreted as a layer comprising circuitry in to control the display of a pixel), Chen does not further disclose wherein the pixel circuit layer comprises a lens pattern at a recess between the display element layer and the base layer, wherein at least a portion of the light emitting element overlaps with the lens pattern, and wherein a portion of the insulating layer between the first electrode and the second electrode is disposed in the lens pattern at the recess.				However, Chen does disclose a color filter/lens may be disposed on the light emitting element (LD) (See ¶ 0054) and Choi does disclose wherein the pixel circuit layer (in CF) comprises a lens pattern (CCP) at a recess (Fig. 5B) between the display element layer (in PSV, PDL) and the base layer (SUB), wherein at least a portion of the light emitting element (EL1, EML, EL2) overlaps with the lens pattern (CCP), and wherein a portion of the insulating layer (PSV, PDL) is disposed in the lens pattern (CCP) at the recess (Fig. 5B) (See Fig. 3, Fig. 5, ¶ 0040, ¶ 0050, ¶ 0051, ¶ 0052, ¶ 0053, ¶ 0054, ¶ 0055, ¶ 0058, ¶ 0070, ¶ 0071, ¶ 0072, ¶ 0073, ¶ 0075, ¶ 0076, ¶ 0077).		In view of the teachings of Chen and Choi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen to have wherein the pixel circuit layer comprises a lens pattern at a recess between the display element layer and the base layer, wherein at least a portion of the light emitting element overlaps with the lens pattern, wherein a portion of the insulating layer between the first electrode and the second electrode is disposed in the lens pattern at the recess because the lens pattern at the recess formed below the lighting emitting element between the first electrode and the second electrode determines and controls the refraction direction of the light transmitted through the lens pattern (See Choi ¶ 0073, ¶ 0075, ¶ 0076, ¶ 0077).						As to claim 6, Chen in view of Choi further discloses wherein the pixel circuit layer (in DT, 150/in CF) comprises a plurality of transistors (DT, ST/TFT) and an organic layer (150/CF) covering the plurality of transistors (DT, ST/TFT), the organic layer (150/CF) comprising the lens pattern (CCP) (See Chen Fig. 1 and Choi Fig. 3, ¶ 0072).		As to claim 7, Chen in view of Choi further discloses wherein the insulating layer (160, OC/PSV, PDL) covers the first electrode (CP1, BP), the second electrode (CP2, BP), and the organic layer (150/CF), and wherein a refractive index of the insulating layer (160, OC/PSV, PDL) is greater than a refractive index of the organic layer (150/CF) (See Choi ¶ 0072).										As to claim 9, Chen in view of Choi further discloses wherein the first electrode (CP1, BP) and the second electrode (CP2, BP) do not overlap with the lens pattern (CCP) (Chen Fig. 1 and Choi Fig. 3) (Notes: the lens pattern is limited between the first and second electrodes that is the interface between the pixel circuit layer and the display element layer).											As to claim 10, Chen in view of Choi further discloses wherein a width of the lens pattern (CCP) is less than a length of the light emitting element (LD/EM1, EML, EL2) (See Chen Fig. 1 and Choi Fig. 3).									As to claim 11, Chen in view of Choi further discloses wherein the lens pattern (CCP) corresponds one-to-one with the light emitting element (LD/EM1, EML, EL2) (See Chen Fig. 1 and Choi Fig. 3).	
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0043400 A1 to Chen et al. (“Chen”) and U.S. Patent Application Publication No. 2014/0175399 A1 to Choi et al. (“Choi”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0206116 A1 to Hwang et al. (“Hwang”). The teachings of Chen and Choi have been discussed above.								As to claim 3, although Chen discloses the light emitting element (LD) (See Fig. 1), Chen and Choi do not further disclose wherein the light emitting element comprises a first semiconductor layer, an active layer surrounding at least a portion of the first semiconductor layer, and a second semiconductor layer of a different type from that of the first semiconductor layer and surrounding at least a portion of the active layer.		However, Hwang does disclose wherein the light emitting element (100) comprises a first semiconductor layer (131), an active layer (132) surrounding at least a portion of the first semiconductor layer (131), and a second semiconductor layer (133) of a different type from that of the first semiconductor layer (131) and surrounding at least a portion of the active layer (132) (See Fig. 1, Fig. 7, ¶ 0003, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0049, ¶ 0051, ¶ 0053, ¶ 0054, ¶ 0058, ¶ 0059, ¶ 0065, ¶ 0067, ¶ 0068, ¶ 0069).												In view of the teaching of Hwang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen to have wherein the light emitting element comprises a first semiconductor layer, an active layer surrounding at least a portion of the first semiconductor layer, and a second semiconductor layer of a different type from that of the first semiconductor layer and surrounding at least a portion of the active layer because such a structure provides improved light extraction efficiency (See ¶ 0058, ¶ 0059, ¶ 0067, ¶ 0068, ¶ 0069).										As to claim 4, Chen in view of Choi and Hwang further discloses wherein the light emitting element (LD/100) comprises a first end portion (at 160, separated by 140) and a second end portion (at 110, separated by 140), the first end portion (at 160, separated by 140) comprising the active layer (132), and the second end portion (at 110, separated by 140) not comprising the active layer (132) (See Hwang Fig. 1, Fig. 7).		As to claim 5, Chen in view of Choi and Hwang further discloses wherein the display element layer (in 160, OC) comprises a first contact electrode (EL1) on the first electrode (CP1, BP) and electrically connected to the first end portion (at 160, separated by 140), and a second contact electrode (EL2) on the second electrode (CP2, BP) and electrically connected to the second end portion (at 110, separated by 140) (See Chen Fig.1, and Hwang Fig. 1, Fig. 7, ¶ 0044, ¶ 0045, ¶ 0046).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on September 21, 2022 have been fully considered but they are not persuasive. Applicants argue “as shown in FIG. 3 of Choi, the alleged insulating layer PSV/PDL does not appear to include a portion between a first electrode and a second electrode that is disposed in the alleged lens pattern CCP at the alleged recess.” This is not found persuasive because Choi clearly teaches “a lens pattern (CCP) at a recess (Fig. 5B) between the display element layer (in PSV, PDL) and the base layer (SUB), wherein at least a portion of the light emitting element (EL1, EML, EL2) overlaps with the lens pattern (CCP), and wherein a portion of the insulating layer (PSV, PDL) is disposed in the lens pattern (CCP) at the recess”.					Specifically, Chen teaches lens, color filter, etc. may be formed and the light emitting element emits light downward in ¶ 0034 and ¶ 0054, where the first electrode (CP1, BP) and the second electrode (CP2, BP) are also formed and spaced apart. Thus, one of ordinary skill in the art would have incorporated the lens pattern of Choi in Chen such that “wherein a portion of the insulating layer between the first electrode and the second electrode is disposed in the lens pattern at the recess”, where the lens pattern is under and overlaps the light emitting element and between the first and second electrodes to determine and control the refraction direction of the light transmitted therethrough. 

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Choi et al. (US 2019/0165320 A1).	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815